DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia (R2-1906181, 3GPP TSG-RAN WG2 Meeting #106) in view of Yilmaz et al. (US Pub. 2022/0141904).
Regarding claims 1 and 23, Nokia teaches a wireless user equipment (UE) device comprising: a radio subsystem configured to send and receive radio signals (Figure 2-1); and a processing element coupled to the radio subsystem, wherein the processing element is configured to: while the wireless UE device is in a state of dual connectivity to one or more cells of a master cell group (MCG)of a master node and one or more cells of a secondary cell group (SCG) of a secondary node (see UE operating in EN-DC with MN and SN in Figure 2-1), deactivate the SCG (see section 2 “Suspending SCG while MR-DC”); perform communications with the master node (see section 2 “Suspending SCG while MR-DC”).  Nokia, however, does not teach transmit an SCG activation request to the master node, to activate the SCG.  Yilmaz teaches transmit an SCG activation request to the master node, to activate the SCG (“UE Initiated Resume Request” in [0376]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia to have transmit an SCG activation request to the master node, to activate the SCG as taught by Yilmaz in order to handle UL data arrival to an SCG terminated bearer [0377]. 
Regarding claim 3, Nokia teaches upon entering said state of dual connectivity, the processing element is configured to perform one or more of the following: terminate monitoring of a Physical Downlink Shared Channel (PDSCH) of a primary cell of the secondary cell group; terminate monitoring of a Physical Downlink Control Channel (PDCCH) of the primary cell of the secondary cell group; disable transmission on a Physical Uplink Shared Channel (PUSCH) associated with the secondary cell group; terminate measurements related to radio link monitoring (RLM) with respect to the secondary cell group (see “No PDCCH monitoring on SCG” in Figure 2-1).
Regarding claims 21 and 25, Nokia teaches wherein the master node corresponds to a first radio access technology, wherein the secondary node corresponds to a second radio access technology different from the first radio access technology (see “dual connectivity between LTE and NR” in section 1).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Yilmaz et al. and further in view of Oppo (R2-1905591, 3GPP TSG-RAN WG2 Meeting #106).
Regarding claim 4, Nokia in view of Yilmaz teaches the limitations in claim 1 as shown above.  Nokia, also, teaches said state of dual connectivity is entered in response to a command from the master node or the secondary node (“SCG Suspend Request” in Figure 2-1).  Nokia in view of Yilmaz, however, does not teach the command is received as part of a Radio Resource Control (RRC) message, or as part of a Medium Access Control (MAC) Control Element, or as part of downlink control information (DCI).  Oppo teaches the command is received as part of a Radio Resource Control (RRC) message, or as part of a Medium Access Control (MAC) Control Element, or as part of downlink control information (DCI) (“the Scell dormant state can be configured in RRC message.  The Scell state transition can be timer based or MAC CE based” in section 2 proposal 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia in view of Yilmaz to have the command is received as part of a Radio Resource Control (RRC) message, or as part of a Medium Access Control (MAC) Control Element, or as part of downlink control information (DCI) as taught by Oppo in order to have dormant state after initial RRC configuration (section 2). 
Regarding claim 5, Oppo teaches the processing element is further configured to start an inactivity timer in response to receiving uplink and/or downlink scheduling with respect to the secondary node, wherein, in response to receiving additional uplink and/or downlink scheduling with respect to the secondary node while the inactivity timer is running, the processing element is configured to restart the inactivity timer, wherein said state of dual connectivity is entered in response to expiration of the inactivity timer (“The Scell state transition can be timer based” in section 2 proposal 1).
Regarding claim 6, Oppo teaches the processing element is further configured to start a timer in response to determining that a first traffic rate relating to data communication with the secondary node is less than a threshold, wherein, in response to determining that a subsequent traffic rate relating to data communication with the secondary node is greater than the threshold, the processing element is configured to stop the timer, wherein said state of dual connectivity is entered in response to expiration of the timer (“The Scell state transition can be timer based” in section 2 proposal 1).
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Yilmaz et al. and further in view of Da Silva et al. (US Pub. 2021/0392537).
Regarding claims 22 and 26, Nokia in view of Yilmaz teaches the limitations in claims 1 and 23 as shown above.  Nokia in view of Yilmaz, however, does not teach the processing element is further configured to transmit a request to deactivate the SCG prior to said deactivating the SCG.  Da Silva teaches the processing element is further configured to transmit a request to deactivate the SCG prior to said deactivating the SCG (“the UE sends an RRC Resume Complete like message (either multiplexed with it or including in the message) so that, right after receiving that message, the network may, e.g., setup, remove, and/or modify SCGs; setup, remove, and/or modify SCells for MCGs and/or SCGs; and/or activate or deactivate SCells.” in [0119]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia in view of Yilmaz to have the processing element is further configured to transmit a request to deactivate the SCG prior to said deactivating the SCG as taught by Da Silva in order to use measurements to modify SCG configuration [0116]. 
Allowable Subject Matter
Claims 2 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, R2-1906181 to Nokia (hereinafter “Nokia”)) does not disclose, with respect to claim 9, while the wireless UE device is in a state of dual connectivity to a master node and a secondary node, the processing element is configured to: transmit a traffic threshold, wherein the traffic threshold represents a boundary between (a) traffic rates sufficiently small so that reduction in activity relative to the secondary node is recommended and (b) traffic rates sufficiently large so that reduction in activity relative to the secondary node is not recommended as claimed.  Rather, Nokia teaches enter a mode wherein activity of the UE device with respect to the secondary node is reduced (see section 2 “Suspending SCG while MR-DC”).  The prior art in the record also does not disclose, with respect to claim 14, while the wireless UE device is in a state of dual connectivity to a master node and a secondary node, the processing element is configured to: transmit an event report to the master node or the secondary node, wherein the event report indicates that uplink traffic from the UE device to the secondary node is expected to be less than a traffic threshold and receive a command from the master node or the secondary node, wherein the command directs the UE device to reduce activity relative to the secondary node as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414